Citation Nr: 1100830	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetic nephropathy, 
to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of myocardial 
infarction, to include as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy, carpal tunnel 
syndrome of the bilateral upper extremities, and peripheral 
neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that, in pertinent part, denied service connection 
for diabetic nephropathy and residuals of a myocardial infarction 
as well as continued a previously assigned 20 percent rating for 
diabetes mellitus with diabetic retinopathy, carpal tunnel 
syndrome of the bilateral upper extremities, and peripheral 
neuropathy of the bilateral lower extremities.

In August 2008, the Board, in pertinent part, denied the 
Veteran's claim for entitlement to service connection for 
diabetic nephropathy, to include as secondary to service-
connected diabetes mellitus.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claim (Court).  
In August 2009, the Court granted a Joint Motion to vacate the 
August 2008 decision with regard to the denial of service 
connection for diabetic nephropathy, to include as secondary to 
service-connected diabetes mellitus and to remand that matter for 
further development.  To that end, in the Joint Motion, the 
parties acknowledged that the Veteran did not intend to disrupt 
the Board remand of the issues of entitlement to service 
connection for a heart disorder, to include as secondary to the 
diabetes mellitus and entitlement to a rating in excess of 20 
percent for the diabetes mellitus for further development of the 
record.  Additionally, the parties acknowledged that the Veteran 
did not intend to appeal the Board decision with regard to the 
denial of a compensable rating for erectile dysfunction 
associated with diabetes mellitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

At the outset, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.  The Veteran is 
service-connected for diabetes mellitus with diabetic 
retinopathy, carpal tunnel syndrome of the bilateral upper 
extremities, and peripheral neuropathy of the bilateral lower 
extremities.  In this regard, the regulations provide that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  38 C.F.R. § 4.119, 
diagnostic code 7913 [note1].  

The record has established that the Veteran suffers complications 
associated with his diabetes, including diabetic retinopathy, 
carpal tunnel syndrome of the bilateral upper extremities, and 
peripheral neuropathy of the bilateral lower extremities.   
However, in the April 2010 VA examination, the examiner concluded 
there was no objective evidence of, in pertinent part, visual 
impairment, neurological disease; or, other diabetic conditions.  
Although the examination report indicates the claims file was 
reviewed, the examiner does not explain the rationale for this 
conclusion, given the plethora of treatment records to the 
contrary.  To that end, the Board notes that the Veteran suffers 
complications associated with his diabetes, including diabetic 
retinopathy, carpal tunnel syndrome of the bilateral upper 
extremities, and peripheral neuropathy of the bilateral lower 
extremities is uncontroverted.  Therefore, what must be 
established is the degree of severity of the complications.  VA 
regulations provide that where "the [examination] report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010). 

Where the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required by 
the courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).  Thus, the Board finds that more contemporaneous 
VA examinations are necessary to evaluate the degree of severity 
of the complications associated with the diabetes mellitus.  

With regard to the claim for service connection for a heart 
disorder secondary to the service-connected diabetes, the Board 
notes the record is convoluted and confusing.  In a January 2009 
Cardiology stress test report, the conclusions were small area of 
mild ischemia involving the distal inferior wall and inferopaex; 
good exercise tolerance achieving approximately 9 METS, limited 
by fatigue, shortness of breath and chest discomfort; and, gated 
SPECT with normal left ventricle size and systolic function, left 
ventricular ejection fraction was approximately 53 percent and 
there was inferior hypokinesis.  An April 2009 VA cardiology note 
noted these findings but found no recurrence of angina symptoms 
despite much exercise.

VA treatment records document the Veteran's report of myocardial 
infarction in approximately 2007-2008.  In the April 2010 VA 
examination, the Veteran reported at least one episode consistent 
with a heart attack; however, he had no reported admissions for 
such.  The examiner noted the previous stress tests showing a 
small and reversible inferior area of non-perfusion.  

Objectively, there was no evidence of congestive heart failure, 
pulmonary hypertension, or other heart abnormality.  The examiner 
documented review of the pertinent medical evidence of record.  
The diagnosis was possible heart disease.  The examiner opined 
that if the Veteran had a cardiovascular disease, it was due to 
or the result of the diabetes mellitus.  However, it was unclear 
if the Veteran had a cardiovascular disease.  In this regard, the 
examiner explained the finding of a reversible cardiac defect on 
nuclear stress testing is in itself not diagnostic for coronary 
artery disease.  Thus, the examiner concluded that the actual 
diagnosis of a cardiovascular disease was presumptive at best and 
possibly incorrect.  Given this convoluted and confusing evidence 
regarding the Veteran's claimed heart disorder, the Board finds 
that the Veteran should be afforded another VA cardiovascular 
examination to definitely diagnosis any cardiovascular disease 
and provide an opinion as to etiology related thereto.

In any event, the Board notes that the Veteran had service in 
Vietnam during the Vietnam era.  In this regard, the VA 
regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era and has one of the diseases listed in 38 C.F.R. § 
3.309(e), including ischemic heart disease, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii). In such circumstances, service 
connection may be granted on a presumptive basis for the diseases 
listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  
Thus, it must be determined whether the Veteran has 
cardiovascular disease that is either related his diabetes 
mellitus, or began as a result of his exposure to herbicides 
while in Vietnam.  

The Veteran contends that he has diabetic nephropathy due to his 
service-connected diabetes mellitus.  In August 2009, United 
States Court of Appeals for Veterans Claims remanded this issue 
based on a joint motion of the parties.  In pertinent part, it 
was noted that the Board had remanded two other issues to obtain 
additional records after May 2005 in order to complete the record 
regarding those issues.  It was maintained that that additional 
evidence may be pertinent to the issue of service connection for 
diabetic nephropathy due to his service-connected diabetes 
mellitus, and that this issue should have been likewise remanded 
for further development.  

In the November 2010 Informal Hearing Presentation, the Veteran's 
representative argued that since 2005, the Veteran has suffered 
from proteinuria indicative of kidney disease.  He reference a 
OTC examination of May 2005, a VA outpatient treatment note of 
October 24, 2007, and recent laboratory studies that included a 
mALB/Cr of 420.8.  VA outpatient treatment records dated after 
2005 have not been reviewed by the RO in conjunction with this 
issue.  There is no indication that the Veteran has waived 
consideration of these records by the RO.

The Veteran has not been afforded a comprehensive VA medical 
examination to determine whether he suffers from kidney disease 
associated with his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:

1. A letter must be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate regulatory and legal guidance.  
See 38 C.F.R. § 3.159 (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated him for his claimed heart 
condition, diabetic mellitus with 
complications, and/or kidney disease.  
After the Veteran has signed the 
appropriate releases, those previously un-
identified records not already associated 
with the claims folder, should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the requested records have been associated 
with the claims file, the Veteran should be 
scheduled for a VA diabetes examination to 
evaluate the current severity of his 
diabetes mellitus.  The entire claims 
folder must be made available to the 
physician for review in conjunction with 
the examination and should be so documented 
in the examination report.  All tests and 
studies that the physician deems necessary 
should be performed.  The examination must 
be conducted following the protocol in VA's 
Disability Worksheet for VA Diabetes 
Examinations, revised April 20, 2009.  The 
physician should provide an accurate and 
fully descriptive assessment of the 
Veteran's diabetes, including specific 
discussion on whether control of the 
Veteran's diabetes requires insulin, 
restricted diet and regulation of 
activities.  The physician should include a 
complete rationale for the findings and 
opinions expressed.

4.  The Veteran should also be scheduled 
for a VA eye examination to evaluate the 
current severity of his diabetic 
retinopathy.  The entire claims folder must 
be made available to the ophthalmologist 
for review in conjunction with the 
examination and should be so documented in 
the examination report.  All tests and 
studies that the ophthalmologist deems 
necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for 
VA Eye Examinations, revised April 20, 
2009.  The ophthalmologist should provide 
an accurate and fully descriptive 
assessment of the Veteran's diabetic 
retinopathy.  The physician should include 
a complete rationale for the findings and 
opinions expressed.

5.  The Veteran should be scheduled for a 
VA peripheral nerves examination to 
evaluate the current severity of his carpal 
tunnel syndrome of the bilateral upper 
extremities, and peripheral neuropathy of 
the bilateral lower extremities associated 
with his diabetes mellitus.  The entire 
claims folder must be made available to the 
physician for review in conjunction with 
the examination and should be so documented 
in the examination report.  All tests and 
studies that the physician deems necessary 
should be performed.  The examination must 
be conducted following the protocol in VA's 
Disability Worksheet for VA Peripheral 
Nerves Examinations, revised April 20, 
2009.  The physician should provide an 
accurate and fully descriptive assessment 
of the Veteran's carpal tunnel syndrome of 
the bilateral upper extremities, and 
peripheral neuropathy of the bilateral 
lower extremities.  The physician should 
include a complete rationale for the 
findings and opinions expressed.

6.  The Veteran should be scheduled for a 
VA cardiovascular examination to determine 
the existence of any current heart disease.  
All indicated tests and studies are to be 
performed.  Prior to the examinations, the 
claims folder must be made available to the 
cardiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the cardiologist.  If 
cardiovascular disease is identified, the 
examiner should also indicate whether it is 
ischemic heart disease (defined by VA as 
including, but not limited to, acute, 
subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease 
including coronary artery disease 
(including coronary spasm) and coronary 
bypass surgery; and stable, unstable, and 
Prinzmetal's angina.)

The cardiologist is to be provided with a 
copy of TL 00-06, and attention is called 
to page 9 of the training and the 
references to cardiovascular disease 
secondary to diabetes mellitus.  Based on 
the examination, a review of the record, 
and a review of Training Letter 00-06 
(2000) the cardiologist should definitely 
diagnose the Veteran's heart disorder and 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
definitely diagnosed heart disorder was 
caused or aggravated by the diabetes 
mellitus.  Adequate reasons and bases for 
any opinion rendered must be provided.

7.  The veteran should be afforded a VA 
kidney examination to determine whether he 
suffers from diabetic nephropathy secondary 
to diabetes mellitus.  All indicated tests 
and studies are to be performed, including 
evaluation of renal function by: urinalysis 
with special test for microalbuminuria, 
blood urea nitrogen (BUN), and creatinine 
(Cr).  Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is to be provided with a copy 
of TL 00-06, and attention is called to 
pages 6-8 of the training and the 
references to diabetic nephropathy 
secondary to diabetes mellitus.  Based on 
the examination, a review of the record, 
and a review of Training Letter 00-06  the 
physician should indicate whether the 
Veteran has identifiable kidney disease and 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
nephropathy is caused or aggravated by the 
diabetes mellitus.  Adequate reasons and 
bases for any opinion rendered must be 
provided.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

9.  After completion of all indicated 
development, the Veteran's claims should be 
readjudicated in light of all the evidence 
of record.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


	

